                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALEX LEVY,                                     :    CIVIL ACTION

              Plaintiff,                       :

              v.                               :    NO. 19-23

UNITED PARCEL SERVICE,                         :

              Defendant.                       :


                                           ORDER

       AND NOW, this 18th day of February, 2020, upon consideration of Defendant’s Motion

for Summary Judgment (Doc. No. 30) and Plaintiff’s response thereto (Doc. No. 33), it is

HEREBY ORDERED that the Motion is DENIED.



                                                   BY THE COURT:




                                                   /s/ Marilyn Heffley
                                                   MARILYN HEFFLEY
                                                   UNITED STATES MAGISTRATE JUDGE
